DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent 
provisions. 

Response to Amendment
2.	The amendment filed on 10/04/2021 has been entered and considered by examiner.

Claim Objections
3.	Claims 20-39 are objected to because of the following informalities:  
In line 3 of claim 20 and line 3 of claim 36: “… a user’s face …” should be changed --… a face of a user …--;
 In lines 5-6 of claim 20 and line 5 of claim 36: “… the user’s head …” should be changed --… a head of the user …--; and 
In line 7 of claim 20 and line 6 of claim 36: “… the eyes of the user …” should be changed --… eyes of the user…--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis 
for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


5.	Claims 20-21, 23-24, 32, and 34-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crane (U.S. Pub. No. US 2004/0125047 A1) in view of Ichikawa (U.S. Patent No. 5,266,930).

As to claim 20, Crane (Figs. 1-5) teaches a helmet (a headgear or helmet system 40) comprising: 
-	a rigid shell (an upper headgear) having an interior and an exterior (Figs. 4-5); 
-	a chin protector (a chin or face bar 24) configured to cover a user's face (a user’s 32 face), at least in part (Figs. 4-5); 
-	a liner (an upper edge 26) covering the interior of the rigid shell (Figs. 4-5), wherein the interior of the rigid shell (the upper headgear) and the liner (the upper edge 26) define a cavity which is configured to accommodate a user's head (a user’s 32 head) (Figs. 4-5); 
-	an informational display (a display assembly 10) comprising: 
-	a display housing (a display module 20) mounted to an interior of the chin protector (the chin or face bar 24) by an adjustable mount (a yoke or side member 18 and a swivel ring 14) (Figs. 4-5); and 
-	a display (a display of the display module 20) which extends into the user's field of vision (Figs. 4-5); 
-	wherein the adjustable mount (the yoke or side member 18 and the swivel ring 14) supports the display housing (the display module 20) to the chin protector (the chin or face bar 24), allows adjustment of a pitch (the display 20 is rotatable mounted by a horizontal first joint about a horizontal first axis H (Fig. 1) between two yoke or side members 18 about pivot points 19 to allow the display 20 to be pivoted upwardly and downwardly relative to the user’s 32 face; [0017], lines 11-15) and yaw (the combination of these two regions forms a separate vertical second joint which provides swivel ring 14 with frictional rotation about a vertical second axis V (Fig. 1) so that the display 20 can be pivoted side to side relative to the user’s 32 face; [0019], lines 13-18) of the display, and configured to move the display housing up and down (tilting the display 20 up and down relative to the user’s 32 head about the horizontal axis H typically adjusts for the vertical distance between the eyes 34 and 36, and the face bar 24 or in other words, the vertical position of the eye 34 or 36; [0021], lines 1-5) (Figs. 1-5).
	Crane does not expressly teach a visor configured to protect the eyes of the user; wherein the rigid shell and chin protector are integrated to define an aperture and provide for a user's field of vision; 
	Ichikawa (Figs. 7-11) teaches 
-	a visor (a transparent shield 6) configured to protect the eyes of the user (Fig. 1); 
-	wherein the rigid shell and chin protector are integrated to define an aperture (an opening 10) and provide for a user's field of vision (Fig. 1); 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a transparent shield as taught by Ichikawa in a helmet system of Crane because the transparent shield can protect a user’s eye from a hazardous object.

As to claims 36-38, these claims differ from claims 20-21 and 25, respectively, in that claims 20-21 and 25 are helmet claims while claims 36-38 are method claims for making the helmet.  Thus, claims 36-38 are analyzed as previously discussed with respect to claims 20-21 and 25, respectively.

As to claim 21, Crane teaches 
-	further comprising a stem to move the display housing up and down (the display 20 is rotatable mounted by a horizontal first joint about a horizontal first axis H (Fig. 1) between two yoke or side members 18 about pivot points 19 to allow the display 20 to be pivoted upwardly and downwardly relative to the user’s 32 face; [0017], lines 11-15).

As to claim 23, Crane teaches 
-	wherein adjusting the pitch adjusts the distance between the display and an eye of the user wearing the helmet (the display 20 is rotatable mounted by a horizontal first joint about a horizontal first axis H (Fig. 1) between two yoke or side members 18 about pivot points 19 to allow the display 20 to be pivoted upwardly and downwardly relative to the user’s 32 face; [0017], lines 11-15) (Figs. 1-5).

As to claim 24, Crane teaches 
-	wherein adjusting the yaw is configured to direct the display towards the eye of the user wearing the helmet (the combination of these two regions forms a separate vertical second joint which provides swivel ring 14 with frictional rotation about a vertical second axis V (Fig. 1) so that the display 20 can be pivoted side to side relative to the user’s 32 face; [0019], lines 13-18) (Figs. 1-5).

As to claim 32, Crane teaches further comprising 
-	a battery for providing power (power to display 20 can be provided by internal battery; [0024], lines 8-9; Figs. 1-5).

As to claim 34, Crane teaches 
-	wherein the helmet is a full-face helmet (a headgear or helmet system 40) (Fig. 5).

As to claim 35, Ichikawa teaches 
-	wherein the visor (the transparent shield 6) is configured to move to a use position which at least partially covers the user's field of vision (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a transparent shield as taught by Ichikawa in a helmet system of Crane because the transparent shield can protect a user’s eye from a hazardous object.

6.	Claims 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable 
over Crane in view of Ichikawa as applied to claim 21 above, and further in view of Shih (U.S. Patent No. 5,856.811).

As to claim 22, Crane and Ichikawa teach the helmet of claim 21.
Crane and Ichikawa do not expressly teach further comprising spring to assist to moving the display housing up and down.
Shih (Figs. 1-8) teaches further comprising 
-	spring (springs 112) to assist to moving the display housing up and down (the visual-display system 22 can move vertically against the yielding compression of the springs 112 and the restoring force of the compressed springs 112 returns the system 22 back to an equilibrium position; col. 7, lines 13-17) (Figs. 1 and 7A-7C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used spring as taught by Shih in a helmet system of Crane as modified by Ichikawa because spring can be compressed or stretched from its resting position so that it exerts an opposing force approximately proportional to its change in length.

7.	Claims 25-31 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crane in view of Ichikawa as applied to claim 20, and in view of Spivack (U.S. Pub. No. US 2010/0304804 A1).

As to claim 25, Crane and Ichikawa teach the helmet of claim 20.
Crane also teaches 
-	wherein the informational display is configured to display the information on the display (display assembly 10 includes a display module 20 having viewing optics for displaying the information and/or images; [0017], lines 9-11; Figs. 1-5).
Crane and Ichikawa do not expressly teach further comprising a communication device for receiving information from a smartphone.
Spivack (Figs. 1-11) teaches further comprising 
-	a communication device for receiving information from a smartphone (a smart phone; [0031], line 12) (Fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used information from a smart phone as taught by Spivack in a helmet system of Crane as modified by Ichikawa because a smart phone makes communication easier.

As to claim 26, Spivack teaches 
-	wherein the information comprises location information (the client device 102N may be location-aware device that is able to determine its own location or identify location information from an external source; [0031], lines 17-19; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used location information as taught by Spivack in a helmet system of Crane as modified by Ichikawa because simulated object can be detected by location information, which is associated with physical location in the real world environment.

As to claim 27, Spivack teaches 
-	wherein the information comprises global positioning system (GPS) coordinates (GPS coordinates; [0066], lines 11-12; Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used GPS coordinates as taught by Spivack in a helmet system of Crane as modified by Ichikawa because GPS coordinates can pinpoint a device’s location with accuracy.

As to claim 28, Spivack teaches 
-	wherein the information comprises navigation information (GPS coordinates and/or relative position; the unique identifier may be further associated with a location data structure having a set of location data that includes the qualifying location data for the simulated object; [0066], lines 11-16; Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a set of location data as taught by Spivack in a helmet system of Crane as modified by Ichikawa because a set of location data is used to trace a route of a simulated object.

As to claim 29, Spivack teaches 
-	wherein the information comprises speed (motion detecting can include detecting velocity and/or acceleration of the device 402; [0154], lines 5-7; Fig. 4A).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used velocity information as taught by Spivack in a helmet system of Crane as modified by Ichikawa because a velocity information is used to detect a motion of a simulated object.

As to claim 30, Spivack teaches 
-	wherein the information comprises information relating to a mobile phone call (Digital Advanced Mobile Phone Service (D-Amps); [0036], lines 9; Figs. 4A-4B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used Digital Advanced Mobile Phone Service as taught by Spivack in a helmet system of Crane as modified by Ichikawa because D-Amps is easier to upgrade form an existing analog AMPS network.

As to claim 31, Spivack teaches 
-	wherein the communication device is configured for Bluetooth protocol for communication (Blue-tooth; [0036], lines 9-10; Figs. 4A-4B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used Blue-tooth as taught by Spivack in a helmet system of Crane as modified by Ichikawa because Blue-tooth avoids interference from other wireless devices and has lower power consumption.

As to claim 39, Crane and Ichikawa teach the helmet of claim 38.
Crane and Ichikawa do not expressly teach wherein the information comprises at least one of location information, global positioning system (GPS) coordinates (GPS coordinates; [0066], lines 11-12; Fig. 3A), navigation information, speed, information relating to a mobile phone call.
 Spivack (Figs. 1-11) teaches 
-	wherein the information comprises at least one of location information, global positioning system (GPS) coordinates (GPS coordinates; [0066], lines 11-12; Fig. 3A), navigation information, speed, information relating to a mobile phone call.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used GPS coordinates as taught by Spivack in a method for making a helmet system of Crane as modified by Ichikawa because GPS coordinates can pinpoint a device’s location with accuracy.

8.	Claims 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable 
over Crane in view of Ichikawa as applied to claim 32, and in view of Weller (U.S. Pub. No. US 2013/0305437 A1).

As to claim 33, Crane and Ichikawa teach the helmet of claim 32.
Crane and Ichikawa do not expressly teach further comprising 
-	a battery compartment mounted to the rigid shell for storing the battery.
	Weller (Figs. 1-10) teaches further comprising 
-	a battery compartment mounted to the rigid shell for storing the battery (helmet 10 incorporates a battery pack 80; [0026], lines 5-10; Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have used a battery pack as taught by Weller in a helmet system of Crane as modified by Ichikawa because helmet incorporating battery pack minimizes the adverse effects of mounting a heavy, high-capacity battery pack.

Response to Arguments
9.		Applicant’s arguments with respect to claims 20-39 have been considered but are moot in view of the new grounds of rejection.
		In view of amendment, references of Crane, Ichikawa, Shih, Spivack, and Weller, have been used for the new grounds of rejection.
		Therefore, the Office maintains the rejections as recited above.

Conclusion
10.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry

11.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/Primary Examiner, Art Unit 2691